Citation Nr: 9910490	
Decision Date: 04/15/99    Archive Date: 04/29/99

DOCKET NO.  98-03 204A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
back disorder.

2.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
lung disorder, to include hyperaeration and 
respiratory/obstructive pulmonary disease.

3.  Entitlement to service connection for cancer of the 
bladder.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Associate Counsel 
INTRODUCTION

The veteran had active service from October 1963 to January 
1984.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions rendered by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.  In May 1997, the RO determined that new 
and material evidence had not been presented to reopen a 
claim of entitlement to service connection for a lung 
condition, and denied a claim of entitlement to service 
connection for cancer of the bladder.  In September 1997, the 
RO determined that new and material evidence had not been 
presented to reopen a claim of entitlement to service 
connection for a back condition.  A notice of disagreement as 
to all three issues was received in October 1997, and a 
statement of the case was issued in March 1998.  A 
substantive appeal was subsequently received that same month.

The Board notes that in an exchange of letters between the RO 
and the veteran's representative between September and 
December of 1997, the veteran's representative argued to the 
RO that the veteran had been denied a hearing at the RO.  The 
RO sent the veteran's representative letters to the effect 
that the veteran had never requested a hearing, and that 
should he desire a hearing he should contact them.  However, 
in March 1998, subsequent to the aforementioned letters, the 
veteran submitted a substantive appeal in which he indicated 
that he did not desire a hearing.  Accordingly, the veteran 
effectively withdrew any request for a hearing, and the Board 
will proceed without further delay.  See 38 C.F.R. 
§ 20.702(e) (1998).  To the extent that the veteran's 
attorney has claimed that the RO should have issued subpoenas 
to compel the attendance of the physician who conducted the 
July 1997 VA examination, and the rating specialists who 
adjudicated his claim, this issue is moot in light of the 
veteran's indication in his substantive appeal that he does 
not desire a hearing.

The veteran's claim of entitlement to service connection for 
a lung condition, to include hyperaeration and 
respiratory/obstructive pulmonary disease, and his claim for 
service connection for cancer of the bladder, are the 
subjects of the REMAND portion of this decision.


FINDINGS OF FACT

1.  In an unappealed rating decision, dated in May 1984, the 
RO denied the veteran's claim of entitlement to service 
connection for a back condition.

2.  The evidence received since the RO's May 1984 decision is 
relevant but it is not so significant that it must be 
considered in order to fairly decide the merits of the claim 
for service connection for a back condition.


CONCLUSIONS OF LAW

1.  The RO's May 1984 decision, which denied a claim of 
entitlement to service connection for a back condition, is 
final.  38 U.S.C.A. § 7105(b) (West 1991).

2.  New and material evidence has not been received since the 
RO's May 1984  decision denying the veteran's claim for 
service connection for a back condition; the claim for 
service connection is not reopened; and the May 1984 RO 
decision remains final.  38 U.S.C.A. §§ 5108, 7105, 7108 
(West 1991 and Supp. 1998);   C.F.R. § 3.156 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In an unappealed decision, dated in May 1984, the RO denied a 
claim of entitlement to service connection for a back 
condition.  A review of that determination reveals that the 
RO essentially found that the veteran had not submitted 
competent evidence of a back condition.  There was no appeal, 
and the RO's May 1984 decision became final.  38 U.S.C.A. 
§ 7105(b),(c).  However, applicable law provides that a claim 
which is the subject of a prior final decision may 
nevertheless be reopened upon presentation of new and 
material evidence.  38 U.S.C.A. § 5108.  

In April 1997, the veteran filed an application to reopen his 
claim for service connection for a back condition.  In 
September 1997, the RO determined that new and material 
evidence had not been presented to reopen the veteran's 
claim. 

When a claimant seeks to reopen a claim based upon additional 
evidence, VA must perform a three-step analysis.  Elkins v. 
West, No. 97-1534 (U.S. Vet. App. Feb. 17, 1999) (en banc).  
First, VA must determine whether the evidence is new and 
material under 38 C.F.R. § 3.156(a).  Under 38 C.F.R. 
§ 3.156(a), new and material evidence means evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  See also 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  Further, when 
determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the second step 
of the Elkins analysis requires VA to reopen the claim and 
determine whether the claim is well grounded pursuant to 
38 U.S.C.A. § 5107(a).  Finally, the third step of the Elkins 
analysis requires VA to evaluate the claim on the merits 
after ensuring the duty to assist under 38 U.S.C.A. § 5107(b) 
has been fulfilled.

The Court has indicated that in order to reopen a claim, 
there must be new and material evidence presented or secured 
since the last determination denying the benefit sought.  
Elkins v. West, No. 97-1534, slip op. at 3-4 (U. S. Vet. App. 
Feb. 17, 1999).  Accordingly, the Board must consider whether 
new and material evidence has been received since the RO's 
May 1984 decision.
Evidence of record at the time of the RO's May 1984 decision 
included available service personnel and medical records, VA 
examination reports, and written statements from the veteran.  

In his written statements, the veteran essentially argued 
that his back condition began while he was on active duty 
(October 1963 to January 1984).  A review of the service 
medical records shows that in February 1965, the veteran 
received treatment for low back pain associated with 
prostatitis.  Records dated in January 1967 showed treatment 
for low back pain, intermittent.  X-rays were normal.  A 
report of medical history, dated in August 1967, showed that 
the veteran reported recurrent back pain. A separation 
examination report dated in August 1967, showed that his 
musculoskeletal system was clinically evaluated as normal.  A 
report of medical history, dated in August 1973, showed that 
the veteran denied having recurrent back pain.  A re-
enlistment examination report, dated in August 1973, showed 
that his musculoskeletal system was clinically evaluated as 
normal.  In June 1982, the veteran was treated for 
musculoskeletal back pain. 

Evidence received since the RO's May 1984 decision includes 
medical treatment reports from the Mary Lanning Memorial 
Hospital, the Hastings Internal Medicine Associates, the 
University of Nebraska Medical Center, the Hastings Family 
Practice, P.C., VA examination reports, and written 
statements from the veteran.

The present appeal arises from rating decision dated in 
September 1997, wherein the RO determined that new and 
material evidence had not been received to reopen the 
veteran's claim for service connection for a back condition.  
After reviewing the record from a longitudinal perspective, 
the Board agrees and finds that new and material evidence has 
not been received to reopen the veteran's claim. 

The submitted evidence shows that the veteran argues that he 
has a back condition  as a result of his service.  No 
specific allegations of a back injury were made, and the 
veteran's statements, while new, are not material evidence 
since, as a layman, he has no competence to give a medical 
opinion on the etiology of his condition, or more precisely, 
a medical opinion on the question of whether there is a 
medical nexus between his current back condition and any 
remote event of service, and his statements on such matters 
do not constitute material evidence to reopen his claim of 
service connection for a back condition.  Moray v. Brown, 5 
Vet. App. 211 (1993). 

As for the medical evidence, a review of the reports from the 
Hastings Family Practice, P.C. (HFP), shows that the veteran 
was treated for low back pain in November 1975.  It was noted 
that his symptoms had previously been associated with 
prostatitis, and that his prostate was somewhat enlarged with 
bogginess.  A report dated three days later states that the 
veteran was feeling much better and was without spasm.  He 
was noted to be getting back a good range of motion.  In 
January 1986, he was treated for back pain.  He reported that 
he had had back trouble for the first time about one year 
before, after digging a ditch.  He was also monitored for 
back pain between about January and August of 1987, from 
about June through November of 1992, and in June 1994.
 
Reports from the Mary Lanning Memorial Hospital (MLMH), 
include an X-ray report of the lumbar spine, dated in August 
1992, which contains an impression of discogenic disease at 
L5-S1 with some facet sclerosis.  The veteran also reported 
recurrent back strain in December 1996.  

A report from Richard D. French, M.D., of the Hastings 
Internal Medicine Associates (HIMA), dated in March 1997, 
states that the veteran was seen in August 1992 for low back 
strain.

In July 1997, the veteran was afforded a VA examination of 
his spine.  A review of the examination report shows that the 
veteran complained of back pain dating back to the 1960's.  
X-rays revealed small anterior osteophyte formation at L2-L5 
levels.  The diagnosis was degenerative joint disease, lumbar 
spine.

This medical evidence was not of record at the time of the 
RO's May 1984 decision, and is "new" evidence within the 
meaning of 38 C.F.R. § 3.156.  Some of the evidence is 
relevant in that it relates to evaluation and treatment of 
back symptoms and shows a current back disability.  However, 
the Board finds that this evidence is not so significant that 
it must be considered in order to fairly decide the merits of 
the claim.  The RO's May 1984 decision was based on both the 
lack of evidence of a back condition, and on the implicit 
determination that there was no competent evidence of a nexus 
of the claimed disability to service.  Although the submitted 
medical evidence shows both degenerative joint disease of the 
lumbar spine, and discogenic disease at L5-S1 with some facet 
sclerosis, the earliest date in the submitted evidence 
showing these conditions is August 1992, which is 
approximately 8 years after separation from service.  In 
addition, the submitted evidence does not contain competent 
evidence showing that the either the veteran's degenerative 
joint disease, or his discogenic disease, is related to any 
incident during his service.  Although the submitted evidence 
shows that the veteran was treated for back pain on one 
occasion during service, in 1975, this was apparently an 
acute condition associated with prostatitis, as evidenced by 
the lack of subsequent treatment for back pain for about the 
next seven years, until June 1982.  There is medical evidence 
of treatment for back pain in January 1986, but the veteran 
reported that he had had back trouble for the first time 
about one year before, after digging a ditch.  As he 
separated from service in January 1984, it is apparent that 
the injury occurred after service.  In any event, the record 
remains devoid of medical evidence of a nexus between a 
current back disability and service.  That is, while the 
additional evidence shows a current back disability for the 
first time and is therefore new evidence, it is not material 
evidence because it does not medically link the condition 
with remote events of service.  Elkins v. Brown, 8 Vet. App. 
391 (1995); Cox v. Brown, 5 Vet. App. 95 (1993).  The Board 
therefore finds that the submitted evidence is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156; Hodge, 
supra.  

Based on the foregoing, the Board concludes that the evidence 
submitted subsequent to the RO's May 1984 decision is not 
"new and material" as contemplated by 38 C.F.R. § 3.156(a), 
and provides no basis to reopen the veteran's claim for 
entitlement to service connection for a back condition.  As 
such, the RO's May 1984 denial of the veteran's claim remains 
final.  38 U.S.C.A. § 7105(b); 38 C.F.R. § 20.302.

As a final matter, the Board has noted the veteran's 
representative's contentions to the effect that the veteran's 
July 1997 VA examination was inadequate, and that a remand is 
required for another examination.  The representative argues 
that the examination report is inadequate because the 
examiner did not review the veteran's claims file, and 
because the examiner did not offer an opinion as to the 
etiology of the back pathology found.  

With regard to the veteran's representative's claim that the 
examination report is inadequate due to the absence of review 
of the claims folder, the VA General Counsel, in a binding 
precedent opinion, indicated that an examiner's review of a 
veteran's prior medical records may not be necessary in all 
cases, depending upon the scope of examination and the nature 
of the findings and conclusions. VAOPGCPREC 20-95 (July 14, 
1995).  In that opinion, the VA General Counsel further 
indicated that 38 C.F.R. § 4.1 does not require that the 
medical history of disability be obtained from the examiner's 
review of prior medical records as opposed to the oral report 
of the person examined, nor is a medical records review 
required in all circumstances where a rating examination is 
conducted pursuant to the duty to assist.  In this case, the 
Board initially notes that the veteran has not presented new 
and material evidence to reopen his claim, and that the 
statutory duty to assist under 38 U.S.C.A. § 5107(a) 
therefore does not attach.  Anderson v. Brown, 9 Vet. 
App. 542, 546 (1996) (citing Gregory v. Brown, 8 Vet. App. 
563, 568 (1996); West v. Brown, 7 Vet. App. 70, 74-75 (1994); 
Ivey v. Derwinski, 2 Vet. App. 320, 322-23 (1992)).  In 
addition, a review of the July 1997 VA examination report 
shows that the VA examiner recorded the veteran's account of 
his past medical history, noted the veteran's current 
complaints, conducted a physical examination, and offered an 
assessment.  For these reasons, the Board finds that the July 
1997 VA examination report is adequate for rating purposes.  

The main thrust of the veteran's representative's argument, 
however, appears to be that the examination report is 
inadequate because the examiner failed to offer an opinion as 
to the etiology of the claimed disability, and that such an 
opinion is always required.  The veteran's representative 
cited McNeely v. Principi, 3 Vet. App. 357 (1992) as support 
for his argument.  However, a review of McNeely shows that it 
involved a situation in which the Board had specifically 
requested that the examiner provide an opinion on the 
etiology of a claimed eye disability, and that the actual 
reason for the U.S. Court of Appeals for Veterans Claims 
(Court's) decision to vacate and remand the case was that the 
Board had failed to provide adequate reasons and bases in its 
decision.  In this regard, contrary to the veteran's 
representative's assertion, nowhere in McNeely did the Court 
state that a VA examination must contain an opinion on 
etiology.  In fact, the Court stated that "the absence of 
remarks by the doctor regarding a connection between the [in-
service injury] and [a current] disorder may form a plausible 
basis in the record for the BVA's determination that there is 
'no reasonable basis for relating' the two."  Id. at 364.  
In this case, the Board has noted that the first diagnosis of 
a chronic back condition is dated in August 1992, 
approximately eight years after the veteran's separation from 
service.  In addition, the private medical records submitted 
by the veteran do not contain a competent opinion stating 
that there is a relationship between a current back condition 
and the veteran's service.  Accordingly, the Board finds that 
there is no reasonable basis for relating the veteran's 
current back disability to his service, and that a remand is 
not required for an opinion as to the etiology of the claimed 
disability.

Finally, the veteran's representative argues that a remand is 
required for referral for an independent medical opinion 
because the current examination did not provide an etiology 
or nexus opinion for the claimed back condition.  The Board 
first notes that in March 1998, the RO issued a Statement of 
the Case on the issue of an independent medical opinion.  
However, the applicable regulation provides that "A 
determination that an independent medical opinion is not 
warranted may be contested only as part of an appeal on the 
merits of the decision rendered on the primary issue by the 
agency of original jurisdiction."  38 C.F.R. § 3.328 (1998).  
Therefore, the issue of entitlement to an independent or 
advisory medical opinion is an ancillary issue to the 
veteran's underlying claim of entitlement to service 
connection for a back condition, and is not a separately 
appealable issue.  Furthermore, the Board points out 
38 C.F.R. § 3.328 does not include the absence of an opinion 
of etiology as the criteria in determining whether an 
independent medical opinion is warranted, and that in this 
case, no specific complex medical issue has been specified, 
or is otherwise apparent in the record.  Therefore, an 
independent medical opinion is not warranted.

Because the appellant has not fulfilled his threshold burden 
of submitting new and material evidence to reopen his finally 
disallowed claim, the benefit-of-the-doubt doctrine is 
inapplicable.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).  
The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to complete his application 
to reopen the claim.  See Graves v. Brown, 8 Vet. App. 522 
(1996); Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995).  


ORDER

New and material evidence not having been received, the claim 
of entitlement to service connection for a back condition is 
not reopened.


REMAND

The issues on appeal include entitlement to service 
connection for a lung condition, to include hyperaeration and 
respiratory/obstructive pulmonary disease, and entitlement to 
service connection for cancer of the bladder.  Both of these 
claims were denied by the RO in May 1997.

However, in September 1997, the veteran's representative 
raised the issue of entitlement to service connection for a 
lung/respiratory condition secondary to smoking.  In 
addition, in February 1998, the veteran submitted evidence to 
support his claim that his bladder cancer was secondary to 
nicotine dependence acquired in the service.  

In March 1998, the RO deferred a decision on the veteran's 
claim for cancer of the bladder, secondary to nicotine 
dependence acquired in the service, for additional 
development.  

The U.S. Court of Appeals for Veterans Claims (Court) has 
long held that if a determination on one issue could have a 
significant impact on the outcome of another issue, such 
issues are considered inextricably intertwined and the VA is 
required to decide those issues together.  Harris v. 
Derwinski, 1 Vet. App. 180 (1991).  In this case, the Board 
finds that the issues of entitlement to service connection 
for cancer of the bladder, and for a lung condition, to 
include hyperaeration and respiratory/obstructive pulmonary 
disease, on a "direct" basis under 38 C.F.R. § 3.303 
(1998), are "inextricably intertwined" with the claims of 
entitlement to service connection for these disabilities on 
the basis that they are secondary to nicotine dependence 
during service, under 38 C.F.R. § 3.310 (1998).  Therefore, 
adjudication of these claims prior to the RO's development 
and consideration of the claims under 38 C.F.R. § 3.310 would 
be premature and inappropriate.

Accordingly, this case is REMANDED for the following action:

The RO should complete all development as 
required for adjudication of the 
veteran's claims for service connection 
for a lung condition, and cancer of the 
bladder, on the basis that these 
disabilities are secondary to nicotine 
dependence during service.  The RO should 
then adjudicate the issues of entitlement 
to service connection for a lung 
condition, and cancer of the bladder, to 
include on a direct basis and as 
secondary to nicotine dependence during 
service, with a discussion of all 
applicable statutes, regulations and case 
law, to include 38 C.F.R. §§ 3.303 and 
3.310(a).

If any of the benefits sought are not granted, the veteran 
and his representative should be furnished a supplemental 
statement of the case and be afforded a reasonable period in 
which to respond before the record is returned to the Board 
for further review.

The purpose of this REMAND is to preserve the veteran's right 
to due process of law, and the Board does not intimate any 
opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  The veteran is free to submit any 
additional 
evidence he desires to have considered in connection with his 
current appeal.  No action is required of the veteran until 
he is notified.




		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 

